Citation Nr: 0023057	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post surgical 
residuals of an osteochondroma of the left distal fibula, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for an 
osteochondroma of the lumbosacral spine, currently evaluated 
as 20 percent disabling.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), and whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran, who had active service 
from July 1981 to July 1984, appealed that decision, which 
inter alia, raised the veteran's disability evaluation for 
his service connected osteochondroma of the lumbosacral spine 
to 20 percent.

The veteran stated in his August 1997 claim that he underwent 
surgery on his back in May 1996, and that he sought a 
temporary total evaluation as a result.  It is not clear 
whether the veteran is seeking the temporary total evaluation 
under 38 C.F.R. § 4.29 or § 4.30.  The RO has not had the 
opportunity to adjudicate this claim, and it is thus referred 
to them for appropriate action.

The veteran's claims for osteochondroma of the lumbosacral 
spine and for service connection for an acquired psychiatric 
disorder are discussed in the REMAND portion of this decision 
following the ORDER below.





FINDINGS OF FACT

1.  The veteran's left ankle had 10 degrees of planter 
flexion, dorsiflexion, inversion and eversion at the time of 
February 1998 VA examination.

2.  There was evidence of pain on use at the time of the 
February 1998 VA examination.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30  percent for 
post surgical residuals of an osteochondroma of the left 
distal fibula have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5015-5270 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for post 
surgical residuals of an osteochondroma of the left distal 
fibula is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

The veteran underwent an excision of a tumor on the left 
ankle in June 1985.  The pathology report characterized the 
growth as an osteochondroma, and it was benign.  Service 
connection was granted for this disability in a March 1989 
rating decision.  A December 1995 rating decision granted a 
30 percent evaluation for this disability, effective from 
March 1993.

The veteran's current claim was received in August 1997.  As 
a result of this claim, the RO afforded the veteran a VA 
examination in February 1998.  The examiner stated that he 
had the opportunity to review the veteran's claims file.  The 
veteran informed the examiner that he had not had surgery on 
the left ankle since 1985.  The veteran stated that he had 
pain and decreased range of motion of the ankle.  Upon 
objective examination, the veteran had 2+ deep tendon 
reflexes bilaterally, and had a mild limp favoring the left 
leg.  Muscle strength was somewhat decreased in the left 
ankle, 4/5.  Crepitus in the ankle was present.  Range of 
motion was 10 degrees of plantar flexion, dorsiflexion, 
inversion and eversion on the left ankle because of the pain.  
The veteran was unable to perform a toe or heel bend.  The 
examiner stated that there was verbal expression of 
tenderness, but no incoordination.

The veteran had the opportunity to testify before an RO 
hearing officer in July 1998.  The veteran stated that his 
ankle was most painful in the morning, after waking up.  He 
continued that during the day it would loosen.  The veteran 
said that he could not balance on his left leg, and that he 
walked with a limp.  He stated that he used ibuprofen for 
pain relief.  Finally, the veteran testified that he could no 
longer operate a manual transmission in a truck because his 
left ankle was too painful to regularly depress the clutch.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).  Plate II of 
38 C.F.R. § 4.71 provides that full range of motion of the 
ankle is 20 degrees of dorsiflexion and 45 degrees of planter 
flexion.

The RO has evaluated this disability under Diagnostic Code 
5270, which evaluates ankylosis of the ankle.  A 30 percent 
evaluation under that code is warranted when the ankle is 
fixed in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees.  The highest 
evaluation available under that diagnostic code is 40 
percent, which is warranted when the ankle is fixed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5015-5270. 

At the time of his VA examination, the veteran certainly had 
some range of motion of the ankle, albeit limited.  There was 
no evidence of ankylosis.  In the absence of evidence of 
ankylosis, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent 
under Diagnostic Code 5270.  In so doing, the Board has also 
considered the potential applicability of other diagnostic 
codes.  However, the maximum evaluation based upon marked 
limitation of range of motion of the ankle is 20 percent 
under Diagnostic Code 5271.

In denying an increased evaluation, the Board does 
acknowledge the holding in DeLuca v. Brown, where the Court 
held that functional loss due to pain must also be considered 
in evaluating a service-connected orthopedic disorder in 
which the criteria is limitation of motion.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, as the veteran's range of 
motion of the left ankle has been deemed as having the 
functional equivalent of ankylosis, with his credible 
complaints of pain, the Board finds that a higher evaluation 
in not warranted.  Again, significantly, the currently 
assigned 30 percent evaluation is higher than the 20 percent 
evaluation which is the highest schedular evaluation 
allowable for marked limitation of motion under Diagnostic 
Code 5271.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that post surgical 
residuals of an osteochondroma of the left distal fibula has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization; his only 
surgery to date occurred in 1985.

The Board acknowledges that the veteran stated in his May 
1998 notice of disagreement that he was unable to hold a job 
due to his psychiatric problems and his various orthopedic 
disabilities.  The veteran also informed a VA psychiatric 
examiner in January 1998 that he received disability payments 
from the Social Security Administration.  However, there is 
no indication in the claims that the veteran's service 
connected osteochondroma of the left distal fibula, standing 
alone, has resulted in marked interference with employment.  
Indeed, it is clear that the veteran's psychiatric problems 
would significantly impair his employability; there are 
numerous references in the claims file to psychiatric 
hospitalizations during this claim.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 30 percent for post 
surgical residuals of an osteochondroma of the left distal 
fibula is denied.


REMAND

The veteran informed a VA psychiatric examiner in January 
1998 that he had received in-patient treatment for a 
psychiatric disorder at the VA medical center in Louisville 
in September 1997.  A September 1997 treatment record from 
Norton Hospital of Louisville reflects that after a brief 
stay at that facility, the veteran was transferred to the VA 
medical center in Louisville.  A review of the claims file 
reflects that records surrounding this hospitalization have 
not been obtained.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession; therefore, they must be obtained and associated 
with the claims file and considered in support of the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The veteran stated in his August 1997 claim for an increased 
evaluation for osteochondroma of the lumbosacral spine that 
he underwent surgery on his back at Audubon Hospital in May 
1996.  While a June 1996 emergency room report was obtained 
from that facility, reflecting complaints of back pain and a 
recent history of surgery, the underlying surgical report has 
not been obtained.  The records surrounding the surgery must 
be obtained before the Board can issue an equitable decision 
on this claim.  

In light of the above, the veteran's claims are REMANDED to 
the RO for the following action:

1.  The RO is requested to contact the VA 
medical center in Louisville and request 
that it provide them with photocopies of 
the veteran's September 1997 in-patient 
treatment for a psychiatric disorder and 
any other psychiatric treatment records 
not in the claims file.

2.  The RO is requested to again contact 
Columbia Audubon Hospital of Louisville 
and request all treatment records 
pertaining to the veteran's back surgery 
at that facility in May 1996.

3.  Thereafter, the RO should 
readjudicate the veteran's claims based 
upon all of the evidence of record.  If 
the benefits sought are not granted in 
full, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case, and provide him 
with an opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the 
ultimate disposition of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

